ROVER, Chief Judge.
The appellant husband sued for an absolute divorce on the ground of adultery. In his complaint he questioned whether he was the father of the child that his wife claims was born as the result of the marriage. The wife answered denying the charge of adultery, averred his paternity of the child and counterclaimed for custody of the daughter and maintenance for herself and the child.
After the case was at issue, counsel for the husband filed a motion to compel the wife and the putative daughter to submit to blood tests for the purpose of determining paternity of the child. Counsel for the wife moved to strike the motion on the ground that there existed no statute or rule of court requiring his client to submit to such test and that counsel for the husband had failed to file Points and Authorities in support of the motion as required by Rule 6(d) and (e) of the Domestic Relations Branch.
After a hearing on the motion, the court signed an order directing the mother and the daughter to submit to a blood test at the office of a named local physician within fifteen days. The wife appeals from this order.
We do not reach the merits of this case because the order appealed from is not an appealable order.
As we said in Whitman v. Noel, D.C.Mun.App., 53 A.2d 280, 281:
“With exceptions not here material, the statute creating this court limits the right of appeal to a party ‘aggrieved by any final order or judgment.’ [Citation omitted.] A final order has been defined as one that ‘ “disposes of the whole case on its merits” so that the court has “nothing to do but to execute the judgment or decree * * *200already rendered.” ’ Jacobsen v. Jacobsen, 75 U.S.App.D.C. 223, 225, 126 F.2d 13. [Citations omitted.] Tested by that definition the order here in question was not final. It did not dispose of the whole case on its merits. Moreover, no judgment was rendered.”
It is obvious that the order in this case does not dispose of the controversy on the merits and that the type of order entered by the trial court is merely an interlocutory order and not a final judgment.1
Appeal dismissed.

. Moyer v. Moyer, D.C.Mun.App., 134 A.2d 649.